USCA11 Case: 21-10324      Date Filed: 04/14/2022      Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-10324
                   Non-Argument Calendar
                  ____________________

REINERIA ESTREMOR,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A079-458-926
                   ____________________
USCA11 Case: 21-10324        Date Filed: 04/14/2022     Page: 2 of 4




2                      Opinion of the Court                21-10324


Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
        Reineria Estremor seeks review of the Board of Immigration
Appeals’ (“BIA”) final order affirming the Immigration Judge’s
(“IJ”) denial of her application for cancellation of removal under
the Immigration and Nationality Act (“INA”), § 240A(b)(2)(A)(i)(I),
8 U.S.C. § 1229b(b)(2)(A)(i)(I), based on an adverse credibility de-
termination. She argues that the IJ based the adverse credibility
determination on preconceived stereotypes regarding abuse survi-
vors, substantial evidence does not support the adverse credibility
determination, and substantial evidence supports her case.
       We review our jurisdiction de novo. Lin v. U.S. Att’y Gen.,
881 F.3d 860, 866 (11th Cir. 2018). We also consider jurisdictional
issues sua sponte. Patel v. U.S. Att’y Gen., 971 F.3d 1258, 1272 n.17
(11th Cir. 2020) (en banc), cert. granted, (U.S. June 28, 2021)
(No. 20-979).
       We may review an argument only if the petitioner “has ex-
hausted all administrative remedies available to the alien as of
right.” INA § 242(d)(1), 8 U.S.C. § 1252(d)(1). The exhaustion re-
quirement is jurisdictional, so the failure to exhaust precludes our
review of a claim that was not presented to the BIA. Lin, 881 F.3d
at 867. “This is not a stringent requirement” and only requires that
the petitioner “previously argued the core issue now on appeal be-
fore the BIA.” Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297
USCA11 Case: 21-10324         Date Filed: 04/14/2022     Page: 3 of 4




21-10324                Opinion of the Court                         3

(11th Cir. 2015) (quotation marks omitted). “Though exhaustion
does not require a petitioner to use precise legal terminology or
provide a well[-]developed argument to support her claim, it does
require that she provide information sufficient to enable the BIA to
review and correct any errors below.” Id. (quotation marks omit-
ted, alteration in original). “Unadorned, conclusory statements do
not satisfy this requirement.” Id. Accordingly, in determining
whether a petitioner has exhausted a claim, we “must look to the
substance of the appeal [before the BIA] for facts and allegations
that make manifest the petitioner’s attempt to raise this claim be-
fore the BIA.” Id. at 1298.
        Under the discretionary decision jurisdictional bar, we lack
jurisdiction to review “any judgment regarding the granting of” an
application for cancellation of removal under INA § 240A, 8 U.S.C.
§ 1229b. INA § 242(a)(2)(B)(i), 8 U.S.C. § 1252(a)(2)(B)(i); see Patel,
971 F.3d at 1272. Under the jurisdiction bar, we may consider con-
stitutional claims and questions of law regarding cancellations of
removal, but we cannot review factual determinations or claims of
abuse of discretion in that context. INA § 242(a)(2)(D), 8 U.S.C.
§ 1252(a)(2)(D); Alvarez-Acosta v. U.S. Att’y Gen., 524 F.3d 1191,
1196-97 (11th Cir. 2008). An adverse credibility finding is a factual
conclusion, not a legal one. Wu v. U.S. Att’y Gen., 712 F.3d 486,
493 (11th Cir. 2013) (reviewing an adverse credibility determina-
tion like “other factual findings”) (quotation marks omitted). We
review adverse credibility determinations for substantial evidence,
and when an IJ bases an adverse credibility finding on stereotypes,
USCA11 Case: 21-10324        Date Filed: 04/14/2022     Page: 4 of 4




4                      Opinion of the Court                21-10324

that finding is speculative and unsupported by substantial evidence.
See Todorovic v. U.S. Att’y Gen., 621 F.3d 1318, 1325 (11th Cir.
2010).
       The Attorney General may cancel an alien’s removal if she
shows that her lawful permanent resident spouse battered or sub-
jected her to extreme cruelty. INA § 240A(b)(2)(A)(i)(II), 8 U.S.C.
§ 1229b(b)(2)(A)(i)(II). She must also demonstrate that (1) she has
been continuously physically present in the United States for the
prior three years; (2) she has been a person of good moral character
throughout her presence in the United States; (3) she is not inad-
missible under other statutory provisions; and (4) she or a qualify-
ing family member would suffer extreme hardship if she were re-
moved.                INA       § 240A(b)(2)(A)(ii)-(v),    8 U.S.C.
§ 1229b(b)(2)(A)(ii)-(v).
       We lack jurisdiction over Estremor’s petition because she
challenges a judgment denying her application for cancellation of
removal without raising a constitutional claim or question of law.
Rather, her stereotyping argument amounts to a claim that the
agency speculated and wrongly weighed the evidence, which is an
issue regarding substantial evidence that does not qualify as a legal
argument that we may review. Further, before the BIA, Estremor
did not argue that the IJ misstated the record as a legal matter.
Therefore, she failed to exhaust that argument, and we lack juris-
diction to consider it. Accordingly, we dismiss the petition.
      PETITION DISMISSED.